     Case 2:19-cv-02553-TLN-CKD Document 12 Filed 03/22/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DONNELL BLEDSOE,                                  No. 2:19-cv-02553-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    JUDGE GIULIANI, et al.,
15                       Defendants.
16

17          This matter is before the Court on remand from the Ninth Circuit regarding Plaintiff

18   Donnell Bledsoe’s (“Plaintiff”) April 20, 2020 Objections to the Findings and Recommendations

19   (ECF No. 6), in which he alleges he did not receive notice of the Order and Findings and

20   Recommendations issued by the U.S. Magistrate Judge (ECF No. 3). (See ECF No. 11.)

21   Construing Plaintiff’s Notice of Appeal as a Federal Rule of Appellate Procedure 4(a)(4) motion

22   to toll the time to file a notice of appeal from this Court’s April 8, 2020 judgment, the Ninth

23   Circuit stayed proceedings in the pending appeal and remanded the matter to this Court for the

24   limited purpose of determining whether Plaintiff’s April 20, 2020 filing (ECF No. 6) constitutes

25   one of the motions listed under Federal Rule of Appellate Procedure 4(a)(4). (See id. (citing

26   Leader Nat’l Ins. Co. v. Indus. Indem. Ins. Co., 19 F.3d 444, 445 (9th Cir. 1994)).) After

27   carefully considering the Ninth Circuit’s instructions and Plaintiff’s arguments, the Court

28   construes Plaintiff’s April 20, 2020 filing as a Motion for Reconsideration under Federal Rule of

                                                        1
     Case 2:19-cv-02553-TLN-CKD Document 12 Filed 03/22/21 Page 2 of 5


 1   Civil Procedure 59(e) and DENIES Plaintiff’s Motion. (ECF No. 6.)

 2          I.      FACTUAL AND PROCEDURAL BACKGROUND

 3          Plaintiff, an individual proceeding pro se, initiated this civil rights action on December 18,

 4   2019 pursuant to 28 U.S.C. § 1983. (ECF No. 1.) On January 23, 2020, the magistrate judge

 5   issued an Order and Findings and Recommendations, granting Plaintiff’s request to proceed in

 6   forma pauperis and recommending Plaintiff’s claims against Defendants San Joaquin County

 7   Superior Court Judges Guiliani and Ronald Northrup (“state court judges”), District Attorney

 8   Stacey Derman (“Derman”), and Public Defender Christina Martinez (“Martinez”) (collectively,

 9   “Defendants”) be dismissed without leave to amend. (See ECF No. 3.) All parties were given

10   fourteen days after being served with the Findings and Recommendations to file written

11   objections with the Court and were advised that failure to file objections within the specified time

12   may waive the right to appeal the Court’s order. (Id. at 5.)

13          On April 8, 2020, the Court adopted the Findings and Recommendations in full and

14   dismissed the action. (ECF No. 4.) On the same day, the Clerk of the Court entered judgment

15   and served the Order of Dismissal and Judgment on Plaintiff. (ECF No. 5; see docket, No. 2:19-

16   cv-02553-TLN-CKD.) On April 20, 2020, Plaintiff filed Objections to the Findings and

17   Recommendations, primarily objecting to the finding of judicial immunity and asserting that he

18   did not receive notice of the January 23, 2020 Order and Findings and Recommendations and

19   only just received notice of the April 8, 2020 Judgment. (ECF No. 6.) On August 24, 2020,

20   Plaintiff filed his Notice of Appeal. (ECF No. 7.) On October 6, 2020, the Ninth Circuit stayed
21   the proceedings on appeal, pending this Court’s ruling on Plaintiff’s April 20, 2020 filing. (ECF

22   No. 11.)

23          II.     STANDARD OF LAW

24                  A.      Federal Rule of Appellate Procedure 4(a)(4)

25          Federal Rule of Appellate Procedure 4(a)(4) provides that if a party files in the district

26   court a specified motion within the time allowed by the Federal Rules of Civil Procedure (“Rules”
27   or “Rule”), “the time to file an appeal runs for all parties from the entry of the order disposing of

28   the last such remaining motion.” Fed. R. App. P. 4(a)(4). Two of these specified motions include

                                                        2
     Case 2:19-cv-02553-TLN-CKD Document 12 Filed 03/22/21 Page 3 of 5


 1   a motion to alter or amend the judgment under Rule 59 and a motion for relief under Rule 60 if

 2   the motion is filed no later than 28 days after the judgment is entered. Fed. R. App. P.

 3   4(a)(4)(A)(v)–(vi). Here, the Court construes Plaintiff’s April 20, 2020 filing as a Motion for

 4   Reconsideration, thus triggering Federal Rule of Appellate Procedure 4(a)(4).

 5                  B.      Federal Rules of Civil Procedure 59(e) and 60(b)

 6          The Court may grant reconsideration under either Rule 59(e) or 60(b). See Schroeder v.

 7   McDonald, 55 F.3d 454, 458–59 (9th Cir. 1995). A motion to alter or amend a judgment under

 8   Rule 59(e) must be filed no later than 28 days after the entry of judgment. Fed. R. Civ. P. 59(e).

 9   Therefore, a “motion for reconsideration” is treated as a motion to alter or amend judgment under

10   Rule 59(e) if it is filed within 28 days of entry of judgment. Rishor v. Ferguson, 822 F.3d 482,

11   489–90 (9th Cir. 2016); see Am. Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d

12   892, 898–99 (9th Cir. 2001). Otherwise, it is treated as a Rule 60(b) motion for relief from

13   judgment or order. Id. Here, Plaintiff’s later-filed Objections to the January 23, 2020 Order and

14   Findings and Recommendations was filed within 28 days of entry of Judgment and is therefore

15   construed as a Motion to Alter or Amend the Judgment under Rule 59(e). (See ECF No. 6);

16   Houston v. Lack, 487 U.S. 266, 274 (1988) (under the “prison mailbox rule,” a court document is

17   deemed filed as of the date the prisoner delivers it to prison officials to be mailed to the court).

18          Rule 59(e) does not list specific grounds for a motion to amend or alter, therefore the

19   district court enjoys considerable discretion in granting or denying the motion. Allstate Ins. Co. v.

20   Herron, 634 F.3d 1101, 1111 (9th Cir. 2011) (citing McDowell v. Calderon, 197 F.3d 1253, 1255
21   n.1 (9th Cir. 1999)). “In general, there are four basic grounds upon which a Rule 59(e) motion

22   may be granted: (1) if such motion is necessary to correct manifest errors of law or fact upon

23   which the judgment rests; (2) if such motion is necessary to present newly discovered or

24   previously unavailable evidence; (3) if such motion is necessary to prevent manifest injustice; or

25   (4) if the amendment is justified by an intervening change in controlling law.” Id.

26   Reconsideration “should not be granted, absent highly unusual circumstances, unless the district
27   court is presented with newly discovered evidence, committed clear error, or if there is an

28   intervening change in the controlling law.” McDowell, 197 F.3d at 1255 (emphasis in original).

                                                         3
     Case 2:19-cv-02553-TLN-CKD Document 12 Filed 03/22/21 Page 4 of 5


 1   Indeed, “reconsideration of a judgment after its entry is an extraordinary remedy which should be

 2   used sparingly.” Id. at 1255 n.1. Further, “[a] motion for reconsideration may not be used to

 3   raise arguments or present evidence for the first time when they could reasonably have been

 4   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

 5   F.3d 873, 880 (9th Cir. 2009) (emphasis in original).

 6          III.    ANALYSIS

 7          In moving for reconsideration, Plaintiff argues he did not receive notice of the January 23,

 8   2020 Order and Findings and Recommendations until nearly four months after they were issued.

 9   (ECF No. 6 at 2.) Plaintiff further asserts judges can be sued for judicial misconduct, which

10   “occurs when a judge acts in a way that [is] considered unet[h]ical or otherwise violates the

11   judge[’]s obligations of impartial conduct.” (Id. at 4.) Plaintiff contends “[a]ll Defendants listed

12   on this complaint violated their et[h]ical duties resulting in judicial misconduct.” (Id. at 7.) The

13   Findings and Recommendations found that Plaintiff sought “monetary relief from both state court

14   judges for actions taken within their jurisdiction—handling a family court matter and criminal

15   matter . . . [which] are quintessential examples of judicial acts.” (ECF No. 3 at 3.) The state

16   court judges were therefore deemed immune from suit. (Id.) Derman was found immune from

17   suit under the absolute immunity that applies to prosecutors. (Id. at 3–4.) Martinez, as a public

18   defender, was found to “not act under color of state law when performing a lawyer’s traditional

19   functions as counsel to a defendant in a criminal proceeding,” such that Plaintiff could not state a

20   claim against her under 28 U.S.C. § 1983. (Id. at 4.)
21          The Court notes Plaintiff’s Motion fails because he provides no relevant controlling

22   authority in support of his contentions. Instead, Plaintiff cites a law review article on judicial

23   misconduct, an online article about judicial misconduct among Louisiana state court judges, and a

24   variety of specific instances of judicial misconduct, none of which are related to the instant

25   matter. This is insufficient to satisfy the “newly discovered evidence,” “clear error” by the

26   district court, or “intervening change in the controlling law” requirements necessary to grant
27   reconsideration. McDowell, 197 F.3d at 1255. Accordingly, the Court finds circumstances do not

28   ///

                                                        4
     Case 2:19-cv-02553-TLN-CKD Document 12 Filed 03/22/21 Page 5 of 5


 1   warrant reconsideration under Rule 59(e). Fed. R. Civ. P. 59(e); Allstate Ins. Co., 634 F.3d at

 2   1111.

 3           IV.    CONCLUSION

 4           In light of the foregoing, Plaintiff’s April 20, 2020 filing, construed as a Motion for

 5   Reconsideration, is DENIED. (ECF No. 6.) In accordance with the Ninth Circuit’s October 6,

 6   2020 Order (ECF No. 11), the Clerk of the Court is directed to serve a copy of this Order on

 7   the Ninth Circuit.

 8           IT IS SO ORDERED.

 9           DATED: March 19, 2021

10

11
                                                               Troy L. Nunley
12                                                             United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        5
